DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments 
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-15, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 20120006563 A1) in light of Patel (US 20110297393 A1), hereinafter ‘393.
With respect to claim 1, Patel discloses a pump-through standing valve (200) configured to be operatively attached to a wellbore tubular (33), which defines a tubular conduit and extends within a 
However, while embodiment of fig. 3 discloses allowing flow in both directions, fig. 4 does discloses allowing flow in one direction and blocking it in a second direction and also fails to specifically disclose threshold pressures as claimed though check valves operate in this fashion.
Nevertheless, ‘393 discloses as arrangement where one valve (216) allows outflow and another valve (218) allows inflow as threshold pressures (pgph. 29)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used conduit and valve 212/216 to permit inflow and check outflow and valve 214/216 to permit outflow and check inflow as contemplated by the embodiment of fig. 3 of Patel and taught in pgph. 29 of ‘393 in order to allow completion of a wellbore with a single tubing run which allows for treatment and production as taught by ‘393 (pgph. 2).
With respect to claims 2-4, Patel discloses that valve 212/216 is a check valve that opens only at a certain pressure threshold (‘393 discloses this explicitly in pgph. 29) where the wellbore-exposed region is higher (pgph. 37, ‘393) and closes thereafter preventing backflow and since Patel discloses a flapper, there will be a biasing member since flapper valves must include a biasing member to function. Further, the ball valve shown in fig. 2 of ‘393 is said to open only at a predetermined pressure differential which would require the use of a spring. If applicant disagrees, ‘393 discloses a biasing member for a check valve (424) which would have been obvious to include in any of the valves of Patel in light of ’393.
With respect to claim 5, Patel fails to disclose the threshold outflow pressure. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the threshold pressure between .5 and 70MPa, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Furthermore, differentials in this range are typical for opening gas lift valves as taught by Daniels (pgph. 52), Daniels is not being used to modify Patel and is only being used to demonstrate that the differential is not unique in valve operation. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant publication, pgph. 36 and 37, applicant has not disclosed any criticality for the claimed limitations.
With respect to claims 6 and 7, Patel discloses wherein the standing valve fluid conduit is  distinct from the flow-through valve fluid conduit (shown in fig. 4) and wherein the standing valve flow control device includes at least one of is distinct from the flow-through valve flow control device (fig. 4).
With respect to claim 8, Patel appears to show in figs. 6 and 7D that these cross sectional areas are the same but does not explicitly disclose this. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the cross sectional areas the same since this would seem to be the default option given no consideration that they should be different and the figures representing them as having the same cross sectional area. Furthermore it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 
With respect to claims 9-11, Patel discloses wherein the flow-through valve flow control device includes a flow-through valve biasing mechanism (since Patel discloses a flapper, there will be a biasing member since flapper valves must include a biasing member to function. If applicant disagrees, ‘393 discloses a biasing member for a check valve (424) which would have been obvious to include in any of the valves of Patel in light of ’393) configured to resist the fluid outflow until the outflow pressure differential is at least the threshold outflow pressure differential wherein the flow-through valve flow control device includes a pressure-actuated flapper, (pgph. 37 of Patel, pgph. 29 of ‘393).
With respect to claims 12-15, Patel discloses wherein the flow-through valve defines a flow-through valve open state, in which the flow-through valve permits the fluid outflow, and a flow-through valve closed state, in which the flow-through valve restricts the fluid outflow (pgph. 37 Patel, pgph. 29, ‘393), wherein the flow-through valve is configured to selectively transition between the flow-through valve open state and the flowthrough valve closed state based solely on the outflow pressure differential (pgph. 37 Patel, pgph. 29, ‘393), wherein the flow-through valve is biased to the flow-through valve closed state (pgph. 37 Patel, pgph. 29, ‘393).
With respect to claim 18, Patel discloses a wellbore (36) extending within a subterranean formation; a wellbore tubular (31) defining a tubular conduit and extending within the wellbore; and the pump-through standing valve of claim 1, wherein the pump-through standing valve is operatively attached to a downhole portion of the wellbore tubular such that the wellbore-exposed region is exposed to the wellbore and also such that the tubular conduit-exposed region is exposed to the tubular conduit (shown in fig. 4).
With respect to claim 19, Patel discloses wherein the threshold outflow pressure differential is selected to be greater than a hydrostatic pressure experienced by the flow-through valve (this is the case since valve 216/214 would not open unless tubing pressure exceeded the hydrostatic pressure outside the tubing. If applicant means to claim that the valve would not open if tubing were full of fluid .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162.  The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        01/22/2021